     Case 5:16-cr-00264-DNH Document 263 Filed 02/23/21 Page 1 of 2


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
---------------------------------

UNITED STATES OF AMERICA,

           -v-                                5:16-CR-264

CHRISTOPHER M. SWARTZ,

                 Defendant.

---------------------------------

APPEARANCES:                               OF COUNSEL:

HON. ANTOINETTE T. BACON                   TAMARA THOMSON, ESQ.
Acting United States Attorney for the      Ass’t United States Attorney
   Northern District of New York
100 South Clinton Street, P.O. Box 7198    CLIFFORD R.R. KRIEGER, ESQ.
Syracuse, NY 13261                         Special Ass’t United States Attorney

UNITED STATES DEPARTMENT                   JOHN N. KANE, JR., ESQ.
  OF JUSTICE - TAX DIVISION
Northern Criminal Enforcement Section
601 D Street NW, Room 7122
Washington, DC 20530

AKERMAN LLP                                SCOTT M. KESSLER, ESQ.
Attorneys for Claimant Orienta
666 Fifth Avenue, 20th Floor
New York, NY 10103

DAVID N. HURD
United States District Judge

                    ORDER DENYING RECONSIDERATION

  Third-party claimant Orienta Investors, LLC (“Orienta” or “claimant”) has

moved under Rules 59 and 60 of the Federal Rules of Civil Procedure seeking

alteration, amendment, and/or reconsideration of the January 7,
      Case 5:16-cr-00264-DNH Document 263 Filed 02/23/21 Page 2 of 2


2021 Memorandum—Decision & Order. Dkt. No. 260-1. In claimant's view, the

Court committed ‘clear error’ by (1) applying an incorrect pleading standard;

(2) overlooking a judicial estoppel argument; (3) refusing to permit amendment to

the petition; and (4) dismissing the 'superior interest' claim in the presence of

disputed facts. Id. The United States of America (the “Government”) opposes the

motion, Dkt. No. 261, which is now fully briefed, Dkt. No. 262.

   Upon review of the briefing, claimant's motion for reconsideration will be

denied for substantially the reasons set forth in the Government's opposition

memorandum.

   IT IS SO ORDERED.




Dated: February 23, 2021
       Utica, New York.




                                         -2-
